DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to communication filed on 12/09/2021.
Claims 19 – 20 are newly added. Claims 1 – 6, 19, 7 – 8, 11, 9 – 10, 12, 20, 13 – 18 are renumbered as 1 – 20 respectively.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/03/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: in independent claims 1, 7, 13, a method, system including the teaching of “managing, by a query manager operatively coupled to a processor, a set of threads of execution to handle a set of concurrent queries of a distributed graph database; delaying, by the query manager, answers to a subset of the concurrent queries; and for a thread of the set of threads, wherein the thread is associated with a query comprising a traversal: instantiating, by the query manager, a partitioned frontier that maintains a list of vertex identifiers of vertices grouped by respective shards of the distributed graph database 
The dependent claims, being further limiting, definite and fully enabled by the Specification, are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The following are some closest arts:
US 2014/0172914, Elnikety discloses a set of threads (generating plurality of sub queries), and results maybe combined to generate a response to the graph query (paragraph 0084). Elnikety does not clearly disclose “for a thread of the set of threads, wherein the thread is associated with a query comprising a traversal: instantiating, by the query manager, a partitioned frontier that maintains a list of vertex identifiers of vertices grouped by respective shards of the distributed graph database to which the vertices belong, comprising iteratively, for each level of the traversal operation until a last level of the traversal: for each shard of the respective shards: sending an asynchronous request to the shard to identify all neighbor vertices of source vertices in the asynchronous request”.
US 2015/0339158, Harris discloses a method for delaying threads when execution (paragraph 0118). Harris does not clearly disclose “for a thread of the set of threads, wherein the thread is associated with a query comprising a traversal: instantiating, by the query manager, a partitioned frontier that maintains a list of vertex identifiers of vertices grouped by respective shards of the distributed graph database to which the vertices belong, comprising iteratively, for each level of the traversal operation until a last level of the traversal: for each shard of the respective shards: sending an asynchronous request to the shard to identify all neighbor vertices of source vertices in the asynchronous request”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM LINH T NGUYEN whose telephone number is (571)272-4024. The examiner can normally be reached M-F: 7:00 - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571- 272- 4024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 



/CAM LINH T NGUYEN/Primary Examiner, Art Unit 2161